
	
		I
		111th CONGRESS
		1st Session
		H. R. 3287
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Ms. Moore of
			 Wisconsin (for herself, Ms.
			 Granger, and Ms.
			 Schakowsky) introduced the following bill; which was referred to
			 the Committee on Education and
			 Labor
		
		A BILL
		To require a criminal background check for a child care
		  staff member of any child care provider in a State that receives funds from the
		  Child Care and Development Block Grant Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Childcare Accountability and Responsibility Act of 2009
			  or the CARE for Kids Act of
			 2009.
		2.Requirement of a
			 criminal background checkThe
			 Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) is
			 amended by inserting after section 658G the following new section:
			
				658H.Requirement of
				a criminal background check for a child care staff member of any child care
				provider in a State that receives funds from the Child Care and Development
				Block Grant Program
					(a)Criminal
				background check
						(1)Requirement of a
				criminal background checkA
				State and national criminal background check for a child care staff member of a
				child care provider is required in any State that receives funds under this
				subchapter. The criminal background check shall include—
							(A)a search of the
				National Sex Offender Registry established pursuant to the Adam Walsh Child
				Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.);
							(B)a search of the
				National Crime Information Center;
							(C)a search of the
				State criminal registry or repository in the State in which the child care
				staff member resides and each State where such staff member previously resided;
							(D)a search of
				State-based abuse and neglect registries and databases, including the abuse and
				neglect registries and databases of each State where the child care staff
				member previously resided; and
							(E)a Federal Bureau
				of Investigation fingerprint check using the Integrated Automated Fingerprint
				Identification System.
							(2)Submittal of
				requestsSubject to paragraph
				(3), a child care provider shall submit a request for a State and national
				criminal background check to the appropriate State agency designated by the
				State—
							(A)for each child care staff member prior to
				its submission of an application for a State child care license, except that
				this subparagraph shall not apply to any additional applications submitted
				within a 5-year period after such request for a criminal background check under
				paragraph (2) and such submission of an application under this subparagraph is
				made by the child care provider;
							(B)for each child
				care staff member;
							(C)for each prospective child care staff
				member prior to their beginning date of employment; and
							(D)in each 5-year
				period after the date of the child care provider’s first request for a criminal
				background check for the child care staff member.
							(3)Limitation on
				requestsNot more than 1
				request for a State and national criminal background check under paragraph (2)
				is required for any child care staff member for each 5-year period after such
				request for the criminal background check for such staff member.
						(4)ResultsNot later than 10 business days after the
				date of which a request by a child care provider is made for a State and
				national criminal background check and is received by the appropriate State
				agency, such agency shall provide the results of the criminal background check
				to such provider.
						(5)IneligibilityA
				child care provider shall be ineligible for receipt of a child care certificate
				as payment for child care services, and a child care staff member shall be
				ineligible for employment by any child care provider in a State, if any such
				criminal background check of the child care staff member of the provider
				reveals a felony conviction for—
							(A)child abuse or
				neglect;
							(B)spousal
				abuse;
							(C)a crime against
				children (including child pornography);
							(D)a violent crime,
				including—
								(i)physical assault
				or battery;
								(ii)rape;
								(iii)sexual assault;
				or
								(iv)homicide;
				or
								(E)a drug-related
				offense committed within 5 years prior to submission to a criminal background
				check.
							(6)AppealsNot later than 30 days after receipt of the
				results of a criminal background check, a child care provider may appeal such
				results to the appropriate State agency designated by the State.
						(7)FeesTo defray the costs of carrying out the
				duties described in this subsection, a State may collect 1 fee per criminal
				background check from a child care provider in an amount not to exceed the
				actual costs to the State for the administration of all required criminal
				background checks, and such fee for all required criminal background checks may
				not exceed a total of $36.
						(b)State
				Compliance
						(1)Noncompliance
							(A)PenaltyA State that fails to satisfy the
				requirements of this section shall not receive 2 percent of the grant funds
				that it would otherwise be allocated for that fiscal year.
							(B)Unallocated
				grant fundsGrant funds not
				allocated under subparagraph (A) shall be distributed in the first fiscal year
				that the State meets the requirements.
							(2)Time
				limitationA State shall have
				3 years to implement the requirements of this section.
						(3)Extension of
				timeThe Secretary may grant
				an extension, no longer than 2 years, to a State that makes a good faith effort
				to satisfy the requirements of this section.
						(c)DefinitionThe
				term child care staff member means an individual that provides
				child care services for compensation and on a regular basis (other than an
				individual who is related to the child or children for whom services are
				provided), regardless of whether the services are provided for a child care
				provider or a family child care provider.
					(d)Authorization of
				appropriations To conduct criminal background checksThere are
				authorized to be appropriated such sums as necessary to offset the
				administrative costs to conduct State and national criminal background checks
				under this section.
					.
		
